DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7-12, 22-24, 26-28, and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Hong (US 9504408 B2) in view of Albinali (US 2015/0057967 A1), further in view of Nadkarni (US 2010/0217533 A1), further in view of Rowe (US 2013/0162423 A1).
Regarding claim 1, 22, 26, and 30, The combined invention of Hong, Albinali, Nadkarni, and Rowe discloses a device (Fig. 1), comprising: a fastener (2A, attachment band) configured to attach the device to a user of the device; a sensor coupled to the fastener, the sensor configured to detect whether the user has moved (Ln. 14, Ln. 42-55); and a circuit (Fig. 12A-12B) coupled to the sensor, the circuit configured to: determine, using the sensor, whether the user is sedentary; and in response to 
Albinali teaches a wearable sensor that can operate in a lower state or a sleep mode in which the circuit ignores the readings of the sensor for sedentary determination (eg. Para 106-108, does not sample motion data during sleep/idle power state), enter a high power state, determine state of the interrupt, and in response to determining that the state of the interrupt indicates that the readings are below one or more thresholds, determine whether the user is sedentary (eg. Para. 106-110, the wearable sensor wakes from the low power state to a higher mid power state when there is substantial movement higher than a threshold assigned to sedentary, then activates additional sensors ,such as heart rate sensors in Para. 38, during this mid power state before returning to the low power state after a set period of time without substantial motion).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the invention of Hong with the wearable sensor of Albinali to provide more power efficient measurements and enable continuous activity without compromising battery life (eg. Albinali, Abstract).
Nadkarni teaches a device identifying a type of motion with a low power mode if the object’s sensed acceleration is below a threshold for a predetermined amount of time by deactivating at least a portion of the motion sensing device (eg. Fig. 5, Para. 55 and 60) and a higher power state when monitoring large accelerations are detected, resulting in audio recording and sending alerts, etc (eg. Fig. 5). 
It would have been obvious to combine the invention of Hong with the power modes taught by Nadkarni to save on power but still monitor motion signals to detect any deviations in patterns (eg. Para. 52-55 and 60).
Rowe teaches an activity monitoring system of a person receiving assistance from a caregiver that has night and day mode where the day mode has preselected sensors active and ignores alerts and night mode when a person is sleeping and all of the sensors are active (eg. Para. 22-24).
It would have been obvious to have combined the invention of Hong, Albinali, and Nadkarni with the night/day mode as taught by Rowe to have save battery and to further define the acceptable and/or unacceptable patterns of parameters in each operational mode (Eg. Para. 22). While the day and night mode are activated by sensors, these sensors are on the bed such as bed occupancy sensors (eg. Para. 24) and are independent of the sensors on the wearer for determining whether to switch between modes.
Method claims 26 are drawn to the method of using the corresponding apparatus claimed in claims 1 and 22.  Therefore method claims 26 correspond to apparatus claims 1 and 22 and are rejected for the same reasons of anticipation as used above.
Regarding claim 7, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses wherein the one or more physiological attributes includes a heart rate (Hong, Fig. 12A-B).
Regarding claim 8, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses determining the one or more physiological attributes includes performing one or more measurements on the user (Hong, Col. 12, Ln. 50 – Col. 16, Ln. 31).
Regarding claim 9, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses inducing one or more sensors to enter a high power state from a low power state (Hong, Col. 19, Ln. 1-49).
Regarding claim 10, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses one or more sensors (Fig. 6A-B).
Regarding claim 11, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses the circuit is configured to: in response to determining that the user is sedentary, determine a length of time that the user has been sedentary (Hong, Col. 46, Ln. 5-21). 
Regarding claim 12, 23, and 27, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses the circuit configured to operate selectively in a low power state and a high power state, wherein the circuit is unable to determine whether the user is sedentary while in the low power state; and periodically entering by the circuit, the high power state from the low power state to sample readings from the sensor to determine whether the user is sedentary (Hong, Col. 19, Ln. 1-49).
Regarding claims 13, 24, and 28, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses the circuit comprises additional sensors configured to collect additional readings of the movement of the user wherein the circuit is configured to activate the additional sensors in response to determining that the state of interrupt indicates that the readings are below the one or more thresholds (eg. Albalini, Para. 38-39 and 106-111 additional sensors include accelerometers, gyroscopes, etc. and activating more sensors depending on the power levels when thresholds are reached and Nadkarni, Para. 55).
Regarding claim 31, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses indication conditions being a duration of a sampling window exceeds a reading threshold that exceeds a time threshold (eg. Albinali, Para. 7-8, 98-104, 110-112, detected samples over a sample window at a certain frequency).
Regarding claim 32, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses a register coupled with both the sensor and the circuit to store the interrupt (eg. Albinali, Para. 115-116, threshold and sampling values are calibrated based on previously collected data associated with motion signals, age, condition, etc.).
Regarding claim 33, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses determining that the user is sedentary based on comparing a current time and one or more historic times when the user is sedentary (eg. Albinali, Para. 99 and 122, measuring movements associated with physical activity and non-physical activity such as sedentary activity and categorizes such activities based on previously recorded data).

Claims 2-6, 14-21, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable Hong (US 9504408 B2), in view of Albinali (US 2015/0057967 A1), further in view of Nadkarni (US 2010/0217533 A1), further in view of Najafti (US 8206325 B1), further in view of Rowe (US 2013/0162423 A1)).
Regarding claim 2, the combined invention of Hong, Albinali, Nadkarni, and Rowe discloses the invention of claim 1, but does not disclose determining whether a movement of the user detected by the sensor is within a threshold movement amount determined to indicate that the user is sedentary.
Najafti teaches using an algorithm to determine sudden movements past a certain threshold based off of a motion sensor and determining if the person is sedentary based off of a predetermined time interval of no movement (Col. 10, Ln. 62- Col. 12, Ln. 67).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to have combined the invention of Hong, Albinali, Nadkarni, and Rowe with the teachings of Najafti to distinguish different patterns of motion of the user.
Regarding claim 3, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses summing several movements over a time period to determine whether a resulting summation exceeds a corresponding threshold (Najafti, Col. 10, Ln. 62 – Col. 12, Ln. 67).
Regarding claim 4, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses an accelerometer or gyroscope configured to detect whether the user has moved (Hong, Col. 16, 21-37).
Regarding claim 5, the combined invention of Hong, Albinali, and Najafti discloses determining that a magnitude of a translational or rotational force detected by the sensor corresponding to movement of the user has not met a threshold value (Najafti, Col. 10, Ln. 62 – Col. 12, Ln. 67).
Regarding claim 6, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses the sensor is configured to detect a combination of rotational or translational forces to determine whether a certain movement of the user has not been performed; and the circuit is configured to determine, using the sensor, that the certain movement of the user has not been performed (Najafti, Col. 10, Ln. 62 – Col. 12, Ln. 67).
Regarding claim 14, 25, and 29, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses determining that the state of the interrupt is in the first state indicates that the readings exceed the one or more thresholds, set the interrupt to a second state and enter the low power state (Najafti, col. 10, ln. 62-col. 12, Ln. 67), (Hong, col. 19, Ln. 1-49; Col. 29, Ln.  51-62), and Albalini (eg. Para. 106-111, determining that the threshold exceeds a set amount of time with no substantial movement).
Regarding claim 15,  the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses determining that the user is sedentary includes: determining that the readings has not exceeded the one or more thresholds value for a predetermined period of time (Najafti, Col. 10, Ln. 62 - Col. 12, Ln. 67) and (eg. Albinali, Para. 110-112).
Regarding claim 16, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses the fastener includes an adhesive to enable attachment of the device to the user (Hong, Col. 40, Ln. 28-50).
Regarding claim 17, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses (a power source coupled to the sensor and the circuit; and a housing coupled to the sensor, the circuit, and the power source, wherein the housing is configured to prevent access to the power source without destructive deformation of the housing (Hong, Col. 26, Ln. 35-62, Fig. 6A-6B). Energy source is inside the housing and is charged wirelessly. 
Regarding claim 18, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses a transmitter coupled to the circuit, wherein the circuit is configured to: transmit data via the transmitter, the data indicative of the user being sedentary (Najafti, Col. 4, Ln. 20-49).
Regarding claim 19, the combined invention of Hong, Albinali, Nadkarni and Najafti discloses transmitter is a Bluetooth* or NFC® compliant transmitter (Hong, Col. 18, Ln. 8-44; Col. 39, Ln. 10 – Col. 40, Ln. 7).
Regarding claim 20, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses a memory configured to store data indicative of several discontinuous periods of time that the user has been sedentary (Hong, Col. 46, Ln. 5-21); and wherein the data transmitted via the transmitter includes the data indicative of several discontinuous periods of time that the user has been sedentary (Najafti, Col. 4, Ln. 19-50).
Regarding claim 21, the combined invention of Hong, Albinali, Nadkarni, Rowe, and Najafti discloses the invention of claim discloses the data indicative of several discontinuous periods of time that the user has been sedentary includes a time of day corresponding to each of the several discontinuous periods of time (Hong, Col. 46, Ln. 5-21). The time stamps range from hours to years to provide a view of trends and metrics over multiple spans of time (Col. 46, Ln. 18-21).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J LAU whose telephone number is (571)272-2317.  The examiner can normally be reached on 8-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J LAU/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792